Title: Lucy Cranch to Abigail Adams, 24 June 1786
From: Cranch, Lucy,Greenleaf, Lucy Cranch
To: Adams, Abigail


     
      Braintree June 24. 1786
     
     How good you are my dear Aunt, to favour me so often with your charming Letters, you cannot think how proud I am of them. I read them very often. I hope I shall even be the better for the instructions contained in them, and catch some of that warm regard for honour and virtue which shows itself in every sentence.
     What an idea do you give us of high life in Europe. Is it possible that beings who call themseves reasonable, can so far relinquish every mental pleasure, and wast their lives in a continual round of dissapation, and dignify it with the name of happines, of enjoyment: what a perversion of terms! Well may our Country dread every step to luxury, every step we advance towards it, we are farther from the path of happiness. Yet their are many who sigh for the dissapations of foreign courts, for routs, and draws. A number of families in Boston are indeavouring to bring them into fashion. We must be obliged to fortunes fickle wheel, for preventing them.
     You my Aunt have given me an account of a Ball: I will endeavour to give you a discription of the parade at the opening of Charlestown Bridge. If I had your discriptive pen: I might give pleasure. I am sure you would have felt as much interested in it as you do at a Birth night Ball.
     It was: on the 17th. of June, the aniversary of the day which beheld Charlestown in flames. Sister and I went to town to see. The proprietors, of the Bridge, invited each branch of the legislature, the Governors of the College, the Clergy the Lawyers, and a large number of Gentlemen besides, to an entertainment on Bunker hill on the very spot where the memorable battle was, fought and where the military glory of our country began.
     
     
     
     We went to Charlestown in the morning that we might have a full view of the procession. It went frome the state house in Boston. The appearence the most pleasing to me was that of the artificers who had been employed on the Bridge. They walked derectly after the artillery, each of them carring one of the instruments they had ussed, in forming that stupendious work.
     What a striking contrast to that day eleven years when every mecanick threw down the harmless instruments of industry, and caught hold of the sword, and rushed impetuous to the fight. After the artificers followed the proprietors then the Govenor Leunt Govenor, Councel, Senate, representitives, &c. &c. &c: to near a thousand Gentlemen who dined upon the Hill. When the procession came to the draw, which was then first passed, the Cannon were fired and the Bells rang. After, diner 13 toasts were drank a ussial, and a number of patriotick songs were sang accompanied by a band of music: the one composed on the occation I, will, enclose you. I never saw such a vast crowd of people in my life, they poured in from every part of the country. The Bridge looks beautifully in the evening, there are 40 lamps on it.
     Cousin Charles and my Brother were with us. Mr. J.Q.A is too much of the philosopher, and student to be at such a frolick, it could not draw his steadiness aside. We sometimes fear that he will injure his health by his very great attention to his studies. He is determined to be great in every particular.
     Our good Aunt Smith has been declining fast all this summer. She is now very ill her life is dispaired of even for a day. Her truely pious life gives us assurence the change for her must be for the better. She will leave an afflicted family. Mrs Cushing she that was Lucy Thaxter, is numbered with the silent dead. She has been married but littel more than a year. She lived but a day and a half after the birth of her child. She died last week. We did not know of it till to day. It must have been a great shock to the family. It is by these afflictive strokes, that heaven weans from a world we Love too well, and by taking from us our friends, bids us be also ready.
     Where is my dear Cousin Nabby, what can be the reason that her pen has been so long silent. It is almost a year since her last Letter to me was wrote. I have wrote to her four of five times since. I will not write again ’till I am certain by what name to address her. I hope to find the same friend in Mrs S——th that I ever have in my Cousin Nabby. Remember me most affectionatly to her. She has my sincer wishes for her happiness. Since I wrote last we have had the pleas­ure of seeing some of our English friends, and relations. We are much pleased with them, I wishe they could have settled in Braintree. They would in some measure have supplied the place of your dear family.
     Mr Evans is married to Huldah Kent, they are to live in our house at Weymouth. We shall yet have one inducement to visit it.
     Be pleased my dear Madam to make my respects acceptable to my Honoured Uncle; and receive yourself, the sincerest Love and respect of your ever obliged—
     
      Neice Lucy, Cranch
     
     
     
      Sunday July 2.
     
     We have lost the paper that had the song in, which I intended to have enclosed you, Papa will send the Papers you will see it in them. I have just made these ugly blots. I am asshamed to send such a slovenly Letter. I have not time to coppy it as papa must take it to town tomorrow. I must beg your condour. I am made obbliged for my Gown and ribbon. It will never be in my power to return your goodness to me.
    